Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
18, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00563-CV



   IN RE PHILIPPE RENE NOTTEBOHM MAGANA AND MERCATIL
                   MURCIA S.A. DE C.V, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              Probate Court No. 4
                              Harris County, Texas
                       Trial Court Cause No. 405,973-401

                     MEMORANDUM OPINION

      On June 28, 2013, relators Philippe Rene Nottebohm Magana and Mercatil
Murcia S.A. DE C.V filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relators ask
this court to compel the Honorable Christine Butts, presiding judge of the Probate
Court No 4 of Harris County to grant their motion for new trial because the court
reporter who prepared the record of proceedings below was not certified at the
time.

        Mandamus relief is available when the trial court abuses its discretion and
there is no adequate remedy at law, such as by appeal. In re Prudential Ins. Co.,
148 S.W.3d 124, 135–36 (Tex. 2004). Denial of a motion for new trial can be
raised on appeal from final judgment, and relators already have such an appeal
pending in this Court. Consequently, they have an adequate remedy at law. The
case may be abated to give the successor court reporter an opportunity to certify
the record.

        Relators have not established entitlement to the extraordinary relief of a writ
of mandamus. Accordingly, we deny relators’ petition for writ of mandamus.



                                               PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                           2